Exhibit 10-h

 

TERMINATION, SATISFACTION AND RELEASE OF MEMORANDUM OF LEASE,
MORTGAGE AND SECURITY AGREEMENT

 

THIS TERMINATION, SATISFACTION AND RELEASE OF MEMORANDUM OF LEASE, MORTGAGE AND
SECURITY AGREEMENT (this “Agreement”) is made this 17th day of July, 2003, by
and between LEASE PLAN NORTH AMERICA, INC., an Illinois corporation, not in its
individual capacity except as expressly stated herein but solely as Agent Lessor
(“Lessor”), and ADC TELECOMMUNICATIONS, INC., a Minnesota corporation
(“ADC”)(Lessor and ADC are hereinafter collectively referred to as “Mortgagor”);
and LEASE PLAN NORTH AMERICA, INC., an Illinois corporation, not in its
individual capacity except as expressly stated herein but solely as Agent Lessor
(“Agent Lessor”), LEASE PLAN NORTH AMERICA, INC., an Illinois corporation, not
in its individual capacity but solely as Agent Lessor (“Lease Plan”), ABN AMRO
BANK N.V., a bank organized under the laws of the Netherlands (“ABN”), and
AMSTERDAM FUNDING CORPORATION, a Delaware corporation (“Amsterdam”)(Agent
Lessor, Lease Plan, ABN, and Amsterdam are hereinafter collectively referred to
as “Mortgagee”).

 

RECITALS

 


A.                                   MORTGAGOR, AS MORTGAGOR, GRANTED THAT
CERTAIN MEMORANDUM OF LEASE, MORTGAGE AND SECURITY AGREEMENT DATED AS OF OCTOBER
22, 1999, FILED WITH THE OFFICE OF THE REGISTRAR OF TITLES, HENNEPIN COUNTY,
MINNESOTA, ON OCTOBER 28, 1999, AS DOCUMENT NO. 3219722, AS AMENDED BY THE
AMENDMENT TO MEMORANDUM OF LEASE, MORTGAGE AND SECURITY AGREEMENT DATED AS OF
OCTOBER 26, 2001, FILED WITH THE OFFICE OF THE REGISTRAR OF TITLES, HENNEPIN
COUNTY, MINNESOTA, ON NOVEMBER 1, 2001, AS DOCUMENT NO. 3454005, AND THE SECOND
AMENDMENT TO MEMORANDUM OF LEASE, MORTGAGE AND SECURITY AGREEMENT DATED AS OF
OCTOBER 29, 2002, FILED WITH THE OFFICE OF THE REGISTRAR OF TITLES, HENNEPIN
COUNTY, MINNESOTA, ON DECEMBER 6, 2002, AS DOCUMENT NO. 3642097 (THE MEMORANDUM
OF LEASE, MORTGAGE AND SECURITY AGREEMENT, AS SO AMENDED, THE “SECURITY
AGREEMENT”).

 


B.                                     MORTGAGOR AND MORTGAGEE WISH TO TERMINATE
THE SECURITY INSTRUMENT.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of this Agreement and of other consideration,
the receipt and sufficiency of which the parties hereto acknowledge, the parties
hereto agree as follows:

 


1.                                       THE ABOVE RECITALS ARE INCORPORATED
HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.

 


2.                                       MORTGAGEE ACKNOWLEDGES THAT IT HAS
RECEIVED FULL PAYMENT AND SATISFACTION OF ALL MONEY AND OBLIGATIONS SECURED BY
THE SECURITY INSTRUMENT, AND IN CONSIDERATION OF SUCH PAYMENT AND SATISFACTION,
FOREVER RELEASES AND DISCHARGES THE DEBT EVIDENCED BY THE SECURITY INSTRUMENT,
TERMINATES THE SECURITY INSTRUMENT, AND RELEASES THE REAL PROPERTY DESCRIBED AS
LOT 1, BLOCK 1, TECHNOLOGY CAMPUS 3RD ADDITION, HENNEPIN COUNTY, MINNESOTA, FROM
ALL OF MORTGAGEE’S RIGHT, TITLE, LIEN AND INTEREST THEREIN AND THERETO.

 


3.                                       THIS AGREEMENT MAY BE EXECUTED
SEPARATELY IN COUNTERPARTS WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.

 

IN WITNESS whereof the undersigned have executed this instrument as of the 17th
day of July, 2003.

 

 

MORTGAGOR:

 

 

LEASE PLAN NORTH AMERICA, INC., not in
its individual capacity except as expressly stated
herein but solely as Agent Lessor

 

 

 

By:

 

  /s/ Blake J. Lacher

 

 

Name:

  Blake J. Lacher

 

 

Title:

  Vice President

 

 

 

STATE OF Illinois

)

 

 

) ss.

 

COUNTY OF Cook

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Blake J. Lacher, the Vice President of LEASE PLAN NORTH AMERICA, INC., an
Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

/s/ Renee M. Field

 

 

Notary Public

 

2

--------------------------------------------------------------------------------


 

 

MORTGAGOR:

 

 

LEASE PLAN NORTH AMERICA, INC., not in
its individual capacity except as expressly stated
herein but solely as Agent Lessor

 

 

 

By:

 

  /s/ Elizabeth R. McClellan

 

 

Name:

  Elizabeth R. McClellan

 

 

Title:

   Vice President

 

 

 

STATE OF Illinois

)

 

 

) ss.

 

COUNTY OF Cook

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Elizabeth R. McClellan, the Vice President of LEASE PLAN NORTH AMERICA, INC.,
an Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

/s/ Renee M. Field

 

 

Notary Public

 

3

--------------------------------------------------------------------------------


 

 

MORTGAGOR:

 

 

 

 

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

  /s/ Gokul V. Hemmady

 

 

Name:

  Gokul V. Hemmady

 

 

Title:

  Vice President, Controller & Treasurer

 

 

STATE OF MINNESOTA

)

 

 

) ss.

 

COUNTY OF HENNEPIN

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Gokul V. Hemmady, the Vice President, Controller & Treasurer of ADC
TELECOMMUNICATIONS, INC., a Minnesota corporation, on behalf of the corporation.

 

 

/s/ Carrie A. Neiburg

 

 

Notary Public

 

 

 

 

 

 

 

 

MORTGAGEE:

 

 

 

 

 

LEASE PLAN NORTH AMERICA, INC., not in
its individual capacity except as expressly stated
herein but solely as Agent Lessor

 

 

 

 

 

By:

/s/ Blake J. Lacher

 

 

Name:

Blake J. Lacher

 

 

Title:

Vice President

 

 

STATE OF Illinois

)

 

 

) ss.

 

COUNTY OF Cook

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Blake J. Lacher, the Vice President of LEASE PLAN NORTH AMERICA, INC., an
Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

/s/ Renee M. Field

 

 

Notary Public

 

4

--------------------------------------------------------------------------------


 

 

MORTGAGEE:

 

 

 

 

 

LEASE PLAN NORTH AMERICA, INC. not in its
individual capacity except as expressly stated herein
but solely as Agent Lessor

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth R. McClellan

 

 

Name:

Elizabeth R. McClellan

 

 

Title:

Vice President

 

 

STATE OF Illinois

)

 

 

) ss.

 

COUNTY OF Cook

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Elizabeth R. McClellan, the Vice President of LEASE PLAN NORTH AMERICA, INC.,
an Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

 

/s/ Renee M. Field

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE:

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Blake J. Lacher

 

 

 

Name:

Blake J. Lacher

 

 

 

Title:

Vice President

 

 

 

STATE OF Illinois

)

 

 

 

) ss.

 

 

COUNTY OF Cook

)

 

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Blake J. Lacher, the Vice President of ABN AMRO BANK N.V., a bank organized
under the laws of the Netherlands, on behalf of the bank.

 

 

/s/ Renee M. Field

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth R. McClellan

 

 

 

Name:

Elizabeth R. McClellan

 

 

 

Title:

Vice President

 

 

 

STATE OF Illinois

)

 

 

 

) ss.

 

 

COUNTY OF Cook

)

 

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Elizabeth R. McClellan, the Vice President of ABN AMRO BANK N.V., a bank
organized under the laws of the Netherlands, on behalf of the bank.

 

 

/s/ Renee M. Field

 

 

Notary Public

 

 

 

 

 

 

 

 

MORTGAGEE:

 

 

 

 

 

AMSTERDAM FUNDING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Andrew L. Stidd

 

 

Name:

Andrew L. Stidd

 

 

Title:

President

 

 

STATE OF New York

)

 

 

) ss.

 

COUNTY OF New York

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Andrew L. Stidd, the President of AMSTERDAM FUNDING CORPORATION, a Delaware
corporation, on behalf of the corporation.

 

 

 

/s/ Kevin P. Burns

 

 

Notary Public

 

 

THIS INSTRUMENT WAS
DRAFTED BY, AND AFTER
RECORDING RETURN TO:
Dorsey & Whitney LLP (JLTIII)
Suite 1500
50 South Sixth Street
Minneapolis, MN 55402-1498

 

6

--------------------------------------------------------------------------------